        Case 7:20-cv-09313-PMH
Case 7-20-cv-09313-PMH          Document
                          Document       20 inFiled
                                   15 Filed    NYSD 02/03/21 Page 1 ofPage
                                                      on 01/29/2021    3   1 of 3




                                       Application granted; deadlines extended as set forth
                                       herein. The time to serve and file a29,
                                                                 January   consolidated
                                                                               2021     amended
                                       complaint is extended to 3/19/2021.

                                       SO ORDERED.
   VIA ECF
                                       _______________________
   Honorable Philip M. Halpern         Philip M. Halpern         Omar Jafri
   United States District Judge        United States District Judge
                                                                 Pomerantz LLP
   United States District Court                                10 South La Salle
                                       Dated: New York, New York
   Southern District of New York              February 3, 2021 Suite 3500
   500 Pearl Street, Room 1950                                 Chicago, Illinois 60603
   New York, NY 10007

                          Re: In re Neovasc Inc. Securities Litigation,
                          Civil Action No. 20-cv-09313-PMH
                          This Document Relates To: All Actions



   Dear Judge Halpern,


          We write on behalf of Lead Plaintiff Pratap Golla (“Plaintiff”) to request a thirty

   (30) day extension to file a Consolidated Amended Complaint (“CAC”) in this

   Consolidated Action.

          On January 26, 2021, the Court appointed Plaintiff as the Lead Plaintiff in this

   Consolidated Action and approved his selection of Pomerantz LLP and Holzer and Holzer

   LLC as Co-Lead Counsel for the purported Class. The January 26, 2021 Order further

   directed that a CAC be filed in this Consolidated Action on or before February 19, 2021.

          Counsel are unable to meet the Court’s deadline due to the following pre-existing

   scheduling conflicts, and respectfully request the Court to extend the deadline to file the

   CAC up to and including March 19, 2021:




                                           Page 1 of 3
        Case 7:20-cv-09313-PMH
Case 7-20-cv-09313-PMH          Document
                          Document       20 inFiled
                                   15 Filed    NYSD 02/03/21 Page 2 ofPage
                                                      on 01/29/2021    3   2 of 3




              •   Opposition to Motion to Dismiss due on February 19, 2021, the day the

                  CAC is due in this Consolidated Action, in Sayce v. Forescout Technologies

                  Inc., No. 3:20-cv-00076 (N.D. Cal. Jan. 2, 2020).

              •    Appellate Brief due on March 5, 2021 in Yang v. Nobilis Health Corp. et

                  al., (5th Cir. Oct. 15, 2020).

              •   Tentative trial date of March 15, 2021 in pro bono criminal case pending in

                  the Circuit Court of the Eighteenth Judicial District, County of DuPage, IL

                  depending on the easing of covid restrictions.


          In addition, Counsel has a preplanned vacation after two years scheduled for the

   end of March 2021. Under these circumstances, Counsel cannot meet the Court’s February

   19, 2021 deadline to file the CAC.

          This is Plaintiff’s first request for an extension of time. Plaintiff conferred with

   Defendants regarding this Letter Motion, and Defendants informed Plaintiff that they

   oppose his request for an extension because of the alleged deficiencies identified by them

   in the initial complaint filed in one of these Actions. Defendants disregard that their request

   for a pre-motion conference has already been denied without prejudice to renew only after

   the filing of a CAC. See ECF No. 11 at 5 (¶16). Defendants further ignore the well-

   established principle that an “amended complaint ordinarily supersedes the original, and

   renders it of no legal effect.” Shields v. Citytrust Bancorp., Inc., 25 F.3d 1124, 1128 (2d

   Cir. 1994).    And Defendants’ objections are completely irrelevant to the numerous

   scheduling conflicts identified above.




                                             Page 2 of 3
        Case 7:20-cv-09313-PMH
Case 7-20-cv-09313-PMH          Document
                          Document       20 inFiled
                                   15 Filed    NYSD 02/03/21 Page 3 ofPage
                                                      on 01/29/2021    3   3 of 3




          For these reasons, Plaintiff respectfully requests that the Court grant his request to

   extend the deadline to file the CAC up to and including March 19, 2021 and set the

   following schedule:


              •   Plaintiff shall file the CAC on or before March 19, 2021.

              •   Defendants shall respond to the CAC or file a pre-motion letter for a

                  proposed motion on or before April 9, 2021 in accordance with Rule 4(C)

                  of the Court’s Individual Rules in Civil Cases. All intermediate steps,

                  including the requirements of Rule 4(C)(ii) of the Court’s Individual Rules

                  in Civil Cases, must be completed before April 9, 2021.

              •   Plaintiff shall respond to Defendants’ pre-motion letter, if any, on or before

                  April 16, 2021.


                                                           Respectfully submitted,
                                                           /s/ J. Alexander Hood II
                                                           J. Alexander Hood II
                                                           On Behalf of Omar Jafri (pro hac
                                                           vice forthcoming)
                                                           Pomerantz LLP




                                           Page 3 of 3
